 AMP, INCORPORATED33ANIP, Incorporated and Sandra L. Black.Case 11-CA-5700May 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn October 31, 1974, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the counselfor the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, fmd-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, AMP, Incorpora-ted,Kernersville, North Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for the AdministrativeLaw Judge's notice.1The General Counsel has excepted to certain credibility findings madeby the Adnnmstrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (CA 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing in which both sides had anopportunity to present evidence and state theirpositions, the National Labor Relations Board hasfound that we have violated certain provisions of the218 NLRB No. 9National Labor Relations Act, as amended, and hasordered us to post this notice.WE WILL NOT discharge or otherwise discrimi-nate against employees in the hire and tenure oftheir employment because they have engaged inconcertedactivitieswhich are protected bySection 7 of the National Labor Relations Act.These activities include the right to self-organiza-tion,the right to form, join, or assist labororganizations, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection.WE wnL offer full and immediate reinstate-ment to their former positions or, if thosepositions no longer exist, to substantially equiva-lent positions to Sandra L. Black, Margie Christi-an, Alvie Cox, Vivian Dillard, Geraldine C. Hart,Margaret Landon, Doretha A. Pigford, BelindaRikard,and RosalieVanhoy.WE WILL makewhole these employees for any loss of pay whichthey have suffered by reason of their discharge onApril 5, 1974, with interest thereon at 6 percent.AMP, INCORPORATEDDECISIONFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Greensboro,North Carolina, on a complaint,' issued by the RegionalDirector for Region 11 and amended at the hearmg,2alleging that the Respondent AMP, Incorporated, violatedSection 8(a)(1) of the National Labor Relations Act, asIThe principalformal papersdocketedin this case are as follows:Charge filed on April 8, 1974, by Sandra L. Black, an individual; andamendedon May 14, 1974, in Case 11-CA-5700; consolidatedcomplaintissued onMay 31, 1974, against Respondent AMP, Incorporated (AMP);DOT Services,aDivisionofDictaphoneCorporation (DOT);andManpower of Guilford County,Incorporated,the respondent to a charge inCase I l-CA-5736; answer filed by Respondent DOT on June 17, 1974, andby Respondent Manpower of Guilford County, Inc., on June 11, 1974,amended complaintagainst AMP and DOT only issued on July 31, 1974,hearing heldinGreensboro, North Carolina,on August6 and 7, 1974;briefs filed by General Counsel and Respondent AMP on September 3,1974.2At the outset of thehearing, theGeneralCounsel moved to sever thecomplaintby disnussmgDOT as aRespondent.By hispreviouslyamendedcomplaint, he had deletedManpowerof Guilford County, Inc., which hadentered intoa settlement agreement respecting the chargesin Case I l-CA-5736. DOT hadalso entered into a settlement agreement,by theterms ofwhich thediscrimmatees had obtainedbackpay andhad agreed to a notice-mailing.By the time of the hearing, AMP had cea§ed usingall of DOTsreferredemployees at its Kernersville plant, and there is no indication thatany of the discnrninatees wished towork at any of the other AMP plants inthe locality.The motion to severDOT from theamended complaint as aparty respondentwas grantedat thehearing.At stake inthe instantlitigation is the posting ofa notice by AMP. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended. Specifically, the amended complaint alleges thatDOT and AMP, acting as joint employers,3 dischargednine named employees because they engaged in concertedprotected activities. AMP denies that DOT and AMP arejoint employers, states in effect that discriminatees SandraL. Black and Alvie Cox were discharged for insubordina-tion, and that the other seven discriminatees named inSection 7 of the complaint were not discharged but quit insympathy with Black and Cox. Upon these contentions, theissues wereherein drawn.A.The unfair Labor Practices AllegedAMP operates several factories in the Wmston-Salem-Greensboro area. The factory here in question, located onDobson Road in Kernersville, is used for the manufactur-ing of electrical connectors which are sold to the communi-cations industry. Employees in its assembly section bindsmall electronic connectors in plastic belts, which are thencut in strips of various lengths and shipped. In April 1974,when the events of this case took place, AMP employedabout 85 of its own employees in its general operation attheKernersvilleplant and also employed about 120employees, all of them women, who were referred to it byDOT. At that time, the DOT-referred personnel, whocalled themselves DOT girls, worked three shifts as well asa great deal of overtime. As noted above, assemblyoperation at Kernersville had so declined by the date of theAugust hearing that all of the DOT girls, as well as some ofthe regular AMP employees, had been laid off.For the past 2-1/2 years, AMP has maintained aninformal relationship with DOT, pursuant to which it hasused the services of DOT to obtain unskilled andsemiskilled personnel at all of its five plants in the vicinityof Winston-Salem. At Winston-Salem, DOT maintains alocal office under the management of Bonnie Ray. DOTrecruits a labor pool of available women whom it refers tovarious customers, including but not limited to AMP, onboth long-term and short-term bases. Some of theemployees involved in thiscasehad worked for AMPregularly in excess of a year, while others had been soemployed for much shorter periods of time. Under itsworking arrangement with AMP, the AMP factory atKernersville (or elsewhere) forwards each week to DOTheadquarters in New York a payroll slip for each DOT girlemployed during that week at its plant. DOT bills theAMP headquarters office in Harrisburg, Pennsylvania, byinvoice, a standard hourly billing charge for each employeeso listed.With respect to rank-and-file employees, DOTbillsAMP $3.25 per hour. For more skilled individuals,such as inspectors, a higher fee is billed. DOT prepares aweekly paycheck for each employee who submits anapproved timesheet, makes standard payroll deductions,and then forwards its individual paychecks to AMP fordistribution. Checks are normally distributed to DOT girlsby the AMP foreman each Friday for their precedingweek'swork.3AMP admits, and I find, thatat all times material herein, it has been aNew Jersey corporationwhich maintainsa plant at Kernersville, NorthCarolina, whereit is engaged inthe manufacture and assembly of electricalconnectors.During the preceding 12 months, a representativeperiod, AMPDOT girls report for work at standard shift-starting timesestablished by AMP. Their hours, including overtime andweekend work, are determined by AMP. At the time herein question, the 40 or so DOT girls working at Kemersvilleon the first shift worked under a leadlady, FrancesCarswell,who was at that time also a DOT-referredemployee. However, the assembly section employing DOTgirlswas under the immediate supervision and control ofan AMP foreman, Dwayne Bourbonise. AMP retained theright to reject any employee referred by DOT. Theforeman was empowered to order any DOT girl to leavethe premises, to grant excused absences, and to direct eachsuch employee in the performance of her duties. As will beseen, the dispute giving rise to this litigation arose becauseAMP set production standards for the first shift to whichsome DOT girls took strong exception.On or about April 1, 1974, Bourbonise was transferredfrom the third shift to supervise the first shift. Heimmediatelymade known to first-shift employees hisdispleasure with their production. At a meeting of first-shift employees on April 2, Bourbonise told them that hefelt they were not working hard enough, that there was toomuch absenteeism, too much soldiering on the job, andthat they would have to upgrade their production. He set aminimum daily production norm of 6,000 connectors foreachmachine operator.His attempt to shape up theoperation to his liking met with a certain amount ofaudible resentment. Employees complained to him on thisoccasion that his production standards were excessivebecause machines were constantly breaking down. Otherscomplained about low wages, a complaint which Bourbon-ise told them to take to DOT as they were on DOT'spayroll, not AMP'S.After discussing the matter among themselves, several ofthe discriminatees named in the complaint suggested toSandra L. Black that she contact the NLRB RegionalOffice inWinston-Salem for advice as to what course ofaction to take. On April 4, after work, Mrs. Black phonedthe Regional Office and, upon talking to two Board agents,was advised that employees had the right under the Act totake concerted action to make their' grievances known tomanagement. She relayed this information to some of herfellow employees. On the morning of Friday, April 5,cutoff machine operator Alvie Cox told Leadlady FrancesCarswell that the employees wanted to have a groupmeeting with Foreman Bourbonise to discuss their griev-ances. She mentioned to Mrs. Carswell that Sandy Blackwas the spokesman for the group, and that Mrs. Black haddiscussed the matter with the Labor Board and had beentold that such group meetings were legally protected. Mrs.Carswell said that she would not act as a spokesman for thegroup, but would relay to Bourbonise the request for ameeting.She did so immediately. She also informedBourbonise that Mrs. Black wasin essencethe leader of thegroup that wanted a meeting..Bourbonise said he would getback to her in a while.shippedfrom its Kernersville plant to points and places outside the State ofNorth Carolinagoods valued in excess of $50,000 It isan employer withinthe meaning of Section2(2), (6), and (7) of the Act. AMP, INCORPORATEDBourbonisethen consulted with Preston Williams, theplant manager,about themeeting request.Williams toldhim to discussindividuallywith any employees anygrievance that she might have but told him not to permitany groupmeetings.About 9 a.m., Bourbonise went toMrs. Black's machine and spoke with her. He said hewould like to see her in the office alone. Mrs. Black toldhim that the girls wished to meet with him as a group. Hereiterated that he just wanted to see her personally.4 Mrs.Black told him that apparently he had not gotten themessage,but that she did not want an individual meetingwith him. At this point, Bourbonise told her, "Get yourtimecard, and punch out. You're fired." 5 Mrs. Blackpicked up her belongings which she kept at her machine,stood up in her place, and stated loudly to other employeesthat she had been fired. Her announcement caused a flurryof excitement.A number of employees stood up andquestioned Bourbonise as to why he was firing Mrs. Black.She left the area, encouraging other employees to walk outwith her as she left.AlvieCox shut off her cutoff machine and beganspeaking to other employees. She reminded them that Mrs.Black was acting on their behalf and encouraged them tostand behind her. She stated that Mrs. Black had gone tothe Labor Board, that the Labor Board would standbehind them, and that Sandy had' been fired for going tothe Labor Board.BourbonisetoldMrs. Cox twice to bequiet and to get back to work. Mrs. Cox told him that shewas simplyexercisingher rightsas anAmerican citizen.Bourbonisereminded her that, in that factory building, shehad no rights. He called her a troublemaker, told her thatshe was fired, and drew back as if to touch her.6 Shewarned him not to lay a hand on her or she would take himto court. He told her to sign hertimesheetand leave. Sheproceeded to do so.One employee who had stood up during the commotion,Geraldine Hart, askedBourbonisewhy he had fired Mrs.Cox. He replied, "Come on. Let's go," and directed her tosign hertimecard. He told employee'VivianDillard whohad stoodup inthe vicinity of Mrs. Cox and was listeningto her that she was fired and that he wanted her to leave.Bourbonise then began pointing at other employees whowere standing up and told them to leave the plant, sayingall those whowerein with those girls were fired. This groupincluded all of those persons named in the complaint.Black left the plant withoutsigningher timeslip. Theothers signed their weekly timeslips as they left. They metshortly thereafter at Mrs. Black's house and went fromthere to the Labor Board to file a charge. Later in theafternoon,BourbonisephonedBonnieRay at the DOToffice to tell her what had happened. He said that he didnot needanyreplacementsto fill the slots vacated by the10 employees who were terminated that morning.?4Bourbomse testified that Mrs. Blacktold him thathe was not going toget her in the office and "chew her ass out." No one else among the manywitnesseswho testifiedheardMrs.Black make this remark.I discreditBourbonise's testimony to this effect and regard it as so much exaggerationon his part.5Bourbomse denies using the word"fired" althoughhe admits tellingMrs. Black to leave.I credit Mrs. Black's version,but my conclusion would35B.Analysis and ConclusionsWhile DOT girls were recruited by DOT, referred byDOT, and paid on DOT paychecks, these elements of theemployment relationship were the only ones in which DOTparticipated. The work these employees performed was forAMP, on AMP premises, and under the direct, supervisionof anAMP supervisor who had complete control of theworking time of each employee in question. He could tellthem when to come, when to leave, and what to do whilethey were there. There is little doubt that, as to employeesreferred to the Respondent by DOT, AMP and DOT weretheir joint employers, and that both are legally, responsibleunder the Act for observing the requirements of Section 7regarding such employees. I so find and conclude.Manpower, Inc.,164 NLRB 287 (1967);The GreyhoundCorporation (SouthernGreyhound Lines Division),153NLRB 1488 (1965).=1.The discharge of Sandra L. BlackImmediately preceding her discharge, Mrs. Black hadexercised a degree of leadership among the disaffectedemployees of the Respondent by seeking information fromthisAgency about their legal rights and by initiating arequest to management for a group meeting to discussexistingemployee dissatisfaction. The fact of her leader-ship in this effort was well known to Bourbonise when hedirectedmanagement's negativeresponseto her. Thecolloquy between Bourbonise and Black which led to herprecipitous discharge was short and, by all accounts, quietand largely unnoticed by other employees. Bourbonise toldher that there would be nogroup meetingbut that hedesired an individualmeeting. She persisted in her previousrequest for a group meeting and told him that she did notwant to meet with him individually. In making thisresponse,she was acting wholly within the context of thegroup request and in pursuance of the effort which she hadinitiated for the purpose of discussing group grievance.There is no credited' testimony that she was loud orabusive, or that her reply was disruptive of production inany way. Indeed, the whole conversation took place in amatter of a few seconds.Regardlessof whether a formal collective-bargainingrelationshipexistsbetween an employer and its employees,Section 7 of the Act protects concerted action' which isundertaken for the mutual aid and protection of employeesand in aid of securing employee rights set forth herein. Thefacts of thiscase leaveno' doubt that Mrs. Black, at thetime of hertermination,was actingon behalf ofseveralother employees at the plant to secure redress of theirgrievances and that the Respondent was quite cognizant ofthis fact.While the Respondent may attempt to force thefacts of thiscase intothe mold of insubordination, the so-called insubordination on the part of Mrs. Black amountedto ; nothingmore than an insistenceupon the previousbe the same regardless of the use or nonuse by her foreman of the talismanicword.6Again Bourbomse dewed using the word"fired"with regard to Mrs.Cox. Mrs. Cox says hedid and her version is corroborated,both byGeneralCounsel's witnesses and Respondent's witnesses.I credit their version.7One employee who was also terminated, RooseveltClark, was thesubject of the charge which was settled. 36DECISIONSOF NATIONAL LABORRELATIONS BOARDrequest which had been transmitted to the Respondent fora group meeting. Her insistence on engaging in suchconcerted protected activity is what caused her discharge.Such a discharge clearly violates Section 8(a)(1) of the Act,and a host of Board and court cases so hold. So do I.BettcherManufacturing Corporation,76 NLRB 526 (1948);N.P.Nelson IronWorks, Inc.,80 NLRB 788 (1948);Guernsey-Muskingum Electric Cooperative, Inc.,124 NLRB618 (1959);Thor Power Tool Company,148 NLRB 1379,enfd. 351 F.2d 584 (C.A. 7, 1965);Huttig Sash & DoorCompany, Inc.,154 NLRB 1567 (1965);Hugh H. WilsonCorporation,171NLRB 1040 (1968), enfd. 414 F.2d 1345(C.A. 3, 1969);Crown Central Petroleum Corporation, 177NLRB 322 (1969), enfd. 430 F.2d 724 (C.A. 5, 1970).Carbet Corporation,191 NLRB 892 (1971);Will & BaumerCandle Co., Inc.,206NLRB 772 (1973).N.L.R.B. v.PhoenixMutual Life Insurance Co.,167 F.2d 983 at 988(C.A. 7, 1948), cert. denied 335 U.S. 845;N.L.RB. v.Hanes Hosiery Division, Hanes Corp.,413 F.2d 457 (C.A. 4,1969).2.The discharge of Alvie CoxIn point oftime, the discharge of Alvie Cox follows hardon the heelsof the discharge` of Sandra Black. There is nodoubt that Mrs. Cox was in fact discharged and that shewas not merely removed from company premises on atemporarybasis.After some waffling on this point, theRespondent admitted that it completely terminated heremployment relationship. Again, the justification for thedischargeisa claim that she was insubordinate toBourbonise.While Mrs. Black's assertedinsubordinationwas in passinga group demand for a group meeting, Mrs.Cox'sassertedinsubordination lay in making commoncause with Mrs. Black,who had been freshly discharged inviolation of Section 8(a)(1) of the Act, and also in urgingothers todo likewise.Protesting an unlawful discharge andurging othersto do the same is an activity protected bySection 7 of the Act. It is immune from lawful employerreprisal underSection 8(a)(l) of the Act. The fact that sucha protestcontravenes an employer's instructions not toprotest does not render the action insubordinate. Mrs.Cox'sstatementsto her fellow employees on April 5 wereshort and to the point. I discredit Bourbonise's attempt toput profanity or vulgarity in her mouth in relating the tenorof her remarks. His action in terminating her far out-weighed any incidental and short-lived interruption ofproduction which her remarks provoked, and far exceededany action required to maintain plant discipline. Accord-ingly, I conclude that the discharge of Alvie Cox violatedSection 8(a)(1) of the Act. SeeGullett Gin Inc., v. N.L.RB.,179 F.2d 499 (C.A. 5_1950);N.L.R.B. v. H. A. Holcombeand J. H. Holcombe, d/b/a Holcombe Armature,325 F.2d508 (C.A. 5, 1963);N.L.R.B.v.Pepsi-ColaBottlingCompany of Miami, Inc.,449 F.2d 824 (C.A. 5, 1971);N.L KB. v. J. I. Case Company, Bettendorf Works,198 F.2d919 (C.A. 8, 1952).3.The discharges, of seven other DOT girlsRespondentmaintainsthat the seven other employeesnamed in section7 of the complaint were not fired but infact voluntarily quit their jobs, to join in the protest whichthey were being urged to make in support of Sandra Black.In support of this contention, Respondent urges thatBourbonise did not tell employees so involved that theywere fired.He merely said to them that,ifthey wereleaving, they should sign their weekly pay slips so-that theycould go get paid. I discredit any testimony that he did nottellanyof these seven that they were fired. However, sucha factual determination is of limited moment, since the useof special words is not necessary in order, to discharge anemployee,Sakrete of Northern California Inc.,140 NLRB765 (1963). Indeed, no words at all need be employed.Jewell Smokeless Coal Corporation,175 NLRB 57 (1969).The test of whether an employee has been discharged orwhether he quit is whether the statements and actions ofhis employer would reasonably lead him to believe that hehad been discharged.N.L.R.B. v. Hilton Mobile Homes,387 F.2d 7 (C.A. 8, 1967);N.L.R.B. v. Comfort, Inc.,365F.2d 867 (C.A. 8, 1966);N.L.R.B. v. Central OklahomaMilk Producers Association, ,285' F2d 495 (C.A. 10, 1960).In this case, Bourbonise pointed to employees who wereinquiring critically of him about the discharge of Mrs.Black and told them to leave. He told them to sign theirpay slips and get their paychecks before they left. Hefollowed up this action by phoning the DOT manager totellher that he did not need any replacements for them.These actions speak loudly and clearly to, the issue ofwhether employees could reasonably be led to believe thatthey were being discharged. From such actions on the partof Bourbonise, it would be hard for any employee toconclude other than that she had been discharged. I draw asimilar conclusion.The reason' for the terminations isequally clear. They were voicing their objections to thetreatment of a fellow employee. As such action is protectedby Section 7 of the Act, the reprisal taken by theRespondent against'such action violates Section 8(a)(1) ofthe Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I-make the following:CONCLUSIONS OF LAW1.AMP, Incorporated, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act. AMP, Incorporated, and DOT Services, aDivision of Dictaphone Corporation-, are joint employerswithin the meaning of Section 2(2), (6), and (7) of the Act.2.By discharging Sandra L. Black, Margie Christian,Alvie Cox, Vivian Dillard, Geraldine C. Hart, MargaretLandon, Doretha A. Pigford, Belinda Rikard, and RosalieVanhoy because they engaged in concerted protectedactivities,Respondent AMP, Incorporated, violated Sec-tion 8(a)(1) of the Act.3.The unfair labor practices set forth above inConclusion of Law 2 affect commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that AMP has engaged in certain unfairlabor practices, I will recommend that it be ordered tocease and desist therefrom,and to take certain affirmative AMP, INCORPORATEDactions designed to effectuate the purposes and policies ofthe Act. The recommended Order will provide that it berequired to offer to the nine discriminatees named inSection 7 of the complaint reinstatement to their former orsubstantially equivalent employment, and to make themwhole for loss of earnings in accordance with theWoolworthformula,8 with interest thereon to be computedat 6 percent per annum. I will also recommend that theRespondent be required to post a notice advising itsemployees to this effect.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDERSRespondent AMP, Incorporated, Kernersville, NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from discharging or otherwisediscriminating against employees in regard to hire ortenure of employment, or any terms or condition ofemployment, because they have engaged in concertedprotected activities.2.Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a)Offer immediate and full reinstatement to Sandra L.Black,MargieChristian,AlvieCox,VivianDillard,Geraldine C. Hart, Margaret Landon, Doretha A. Pigford,BelindaRikard, and Rosalie Vanhoy to their formers F. W. Woolworth Company,90 NLRB 289 (1950).s In the event no exceptionsare riled as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the fmdmgs,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and allobjections thereto shall be37positions or, in the event their former positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or to other rights previously enjoyed,and make them whole for any loss of pay suffered byreason of the interference with Section 7 rights foundherein, in the manner described above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c)Post at the Respondent's place of business atKernersville, North Carolina, copies of the attached noticemarked "Appendix." 10 Copies of said notice, on formsprovided by the Regional Director for Region 11, afterbeing duly signed by a representative of the Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by the Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyplaced. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered over by any other material.(d)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.deemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board' shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."